DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmert et al. 2017/020128.
In regard to claim 1, Emmer et al. discloses a multi-coupling system comprising:
a first multi-coupling component 38 including a plurality of individual first fluid
couplers 36; and
a second multi-coupling component 42 including a plurality of individual second fluid couplers, the multi-coupling system being configurable between a connected and locked state and a disconnected state;
wherein:

the second multi-coupling component comprises a handle assembly 72, 76 including a hook retainer 82, and the first coupling component has a roller 86, wherein the handle assembly is rotatable to configure the multi-coupling system between the disconnected state and the connected and locked state; and
as the handle assembly rotates the hook retainer 70 interacts as a single cam with the roller 84 to pull the first and second multi-coupling components together from the disconnected state into the connected and locked state.
In regard to claim 2, wherein the handle assembly includes a plate portion 72, and the hook retainer 70 extends from the plate portion, the plate portion and the hook retainer defining a slot 82 for receiving the roller 84 to pull the first and second multi-coupling components together from the disconnected state into the connected and locked state when the handle assembly is rotated.
In regard to claim 3, wherein the handle assembly includes a handle portion 76 that extends perpendicularly from the plate portion 72, and a force is applied to the handle portion to rotate the handle assembly.
In regard to claim 5, wherein the second multi-coupling component includes a housing 42, and the handle assembly 72 is rotatably connected to the housing 42.
In regard to claim 28, wherein the first multi-coupling component includes a plurality of opposing support ridges 68, and at least a portion of the first fluid couplers 36 are located .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-23 and 37-41 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foner, Maro, Martin, Mahaney and Arosio disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679